Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 received on 8/23/2021 have been examined, of which claims 1, 9 and 18 are independent. 

Status conflict and change from AIA  to pre-AIA 

Application 17409182 is a transition application because it was filed on or after 3/16/2013 and it has foreign priority or domestic benefit claim to an application filed before 3/16/2013.

A review of the ADS reveals that Applicant’s representative incorrectly made a 1.55/1.78 statement (box checked on the 8/23/2021 ADS on page 4) because the instant application is a continuation (CON) of other applications having EFD prior to 3/16/2013.  Both conditions are impossible, therefore there is a conflict.  

The AIA  FITF In the instant case was initially set to “AIA  FITF: yes” because of the 1.55/1.78 statement made by the Applicant. In order to resolve the conflict, the AIA  FITF indicator for application 17409182 has been changed to AIA  FITF no. The attached CON/DIV conflict letter includes further explanation. 


Claim Objections
Claim 8 is objected to because of the following informalities: The claim 8 does not have period at the end.  Appropriate correction is required.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that applicant regards as the invention.  
 
Claim 1 recites in “a converter” limitation, “re-transmit wirelessly the OFDM signal”, which is preceded by “the OFDM signals”. Thus, one OFDM signal has lack of antecedent basis in claim. Further claim 1 recites in last limitation, “a bandwidth associated with each of the sub-carriers, thereby rendering each of the sub-carriers”, which is preceded by “a plurality of sub-carriers”. To overcome the issue, the examiner suggests to amend above limitation as “a bandwidth associated with each of the plurality of sub-carriers, thereby rendering each of the plurality of sub-carriers”. Claim 3 also recites “the sub-carriers”, which is suggested to be amended to “the plurality of sub-carriers”. Claims 2-8 are rejected based on dependency. 
 
 Claim 9 recites duration of T and N subcarriers, however the value or range for the T and N are not recited in claim, which makes the meets and bounds of the claim unclear. Claims 10-17 are rejected based on dependency. It is noted that claim 14 limits N to be 1024 or higher, but does not limit the value for T.  
 
Claim 12 recites “said delay spread, associated with each of the symbols and reflections”. However, the limitation is unclear if “said delay spread” refers to both of delay spread for first OFDM symbol reflections and delay spread for second OFDM symbol reflections, as Claim 12 recites “a delay spread associated with the reflections of the second ODFM symbol”, and claim 9 recites “a delay spread associated with the reflections” (with respect to the first OFDM symbol). Further, it is unclear if “each of the symbols and reflections” refer to the first and second symbols and reflections or different symbols and reflections. Claims 13-15 are rejected based on dependency.  
 
Claim 13-14 recites “the delay spread” twice, which is unclear if it refers to delay spread of claim 9 or claim 12.  Further, for proper antecedent basis in claim 13, the limitation “said combining” is suggested to be amended to “said sub-carrier combining”. Claims 14-15 are rejected based on dependency. 
 
Claim 14-15 recite “the OFDM symbols” and claim 14 recites “the bandwidths”, which have lack of antecedent basis in claim. Claim 15 is rejected based on dependency. 
 
Claim 18 recites “up-convert the OFDM signal” and “re-transmit wirelessly the OFDM signal”, which are preceded in claim by “OFDM signals”. Thus, one OFDM signal has lack of antecedent basis in claim. Further, claim 18 recites “a converter” followed by “at least one antenna associated with each converter”. For one converter in the claim, later limitation is unclear with “each converter” and suggested to be amended to “the converter”. Furthermore, the claim 18 recites “the converter and antenna are located in the first indoor location”. It is unclear if “antenna” is referring to “at least one antenna associated with each converter” limitation or different. Claims 19-20 are rejected based on dependency. 
 
Claim 20 recites “the plurality of sub-carriers overcomes transmission reflections associated with the twisted pair and overcomes a multipath effect associated with a wireless transmission”. The claim is unclear if the reflections are associated with the OFDM signals or different, and if multipath effect is due to the OFDM signals and the associated reflections for the wireless transmission of the converter, or different. 


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crawford (WO-2004045125): abstract: Hybrid wireless/wired networks providing a wireline extension of a wireless transmission in order to fill in poor coverage regions and/or increase signaling range without increasing transmit power levels or decreasing data rates; the network communicates using OFDM in which additional multipaths are added over at least a portion of a wireline. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477       
9/7/2022